UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number:000-53868 (Check One): oForm 10-K oForm 20-F oForm 11-K þForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: October 31, 2011 ¨Transition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION CIRCLE STAR ENERGY CORP. Full Name of Registrant Former Name if Applicable 901 Milam Street, Suite 2300 Address of Principal Executive Office (Street and Number) Houston, Texas, 77002 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) þ (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant continues to finalize the financials statements to be presented in its Quarterly Report on Form 10-Q. The Registrant’s independent accountant at Consolidated Asset Management Limited and auditor, Hein & Associates LLP, require additional time to complete their review of the Registrant’s financial statements for the period ended October 31, 2011. The Registrant is working diligently to finalize the review and anticipates filing within the extended filing period, pursuant to Rule 12b-25. SEC 1344 (03-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 2 (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification James Guttman 367-7376 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesþNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesþNoo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant acquired JHE Holdings, LLC on June 16, 2011, as described in the Current Report on Form 8-K filed on June 21, 2011 and as amended on September 1, 2011. As part of the acquisition, the Registrant acquired royalty, non-operated working interests and mineral interests in certain oil and gas properties in Texas. The properties and the revenue generated from these properties are reflected in the financial statements for the period ended October 31, 2011, and subject to review by the Registrant’s independent accountant and auditor, which has not been completed. CIRCLE STAR ENERGY CORP. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date December 16, 2011 By /s/ G. Jonathan Pina Chief Financial Officer 3
